Exhibit 10.2

First Amendment to Nautilus, Inc. 2005 Long Term Incentive Plan,

as adopted and approved by the Board of Directors of Nautilus, Inc. on
October 30, 2006

Section 12(b) of the Nautilus, Inc. 2005 Long Term Incentive Plan is hereby
amended to provide in its entirety as follows:

 

  “(b) If the outstanding Shares or other securities of Nautilus, or both, for
which the Award is then exercisable or as to which the Award is to be settled
shall at any time be changed or exchanged by declaration of a stock dividend,
stock split, combination of shares, extraordinary dividend of cash and/or
assets, recapitalization, reorganization or any similar event affecting the
Shares or other securities of Nautilus, the Committee shall appropriately and
equitably adjust the number and kind of Shares or other securities which are
subject to this Plan or subject to any Awards theretofore granted, and the
exercise or settlement prices of such Awards, so as to maintain the
proportionate number of Shares or other securities without changing the
aggregate exercise or settlement price.”